NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 09-4347
                                     ___________

                                  ANCELL HAMM,
                                           Appellant
                                       v.

   EDWARD G. RENDELL, Governor; TOM CORBETT, Attorney General; HARRY
  WILSON, SCI-Fayette Superintendent; JEFFREY BEARD, Secretary of Corrections;
   S.L. NOSE, Lieutenant of Security at SCI-Fayette; LT. HOOPER security Office at
     SCI-Fayette; RHONDA HOUSE, Facility Grievance Coordinator at SCI-Fayette;
  SUMMER DUGAN, Counselor at SCI-Fayette; BRADLEY NEWTON, Unit Manager
        SCI-Fayette; TUGGLE, B-Block Unit Manager at SCI-Fayette; DARLENE
       LINDERMAN, Mail Room Supervisor, SCI-Fayette; BRIAN A. COLEMAN,
  Superintendent at SCI Fayette, Institution; L. T. PEER, Security Office at SCI Fayette,
Institution; CO-I LYNN, Corrections Officer, SCI Fayette, Institution; CO-I C.A. DATIZ,
                       Corrections Officer SCI Fayette, Institution.
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                         (D.C. Civil Action No. 08-cv-00442)
                     District Judge: Honorable Gary L. Lancaster
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   April 9, 2010
             Before: SLOVITER, CHAGARES and WEIS, Circuit Judges
                          Opinion filed: April 15, 2010

                                     ___________

                                      OPINION
                                     ___________
PER CURIAM.

              Ancell Hamm appeals the District Court’s order granting appellees’ motion

for summary judgment. For the reasons below, we will affirm.

              The procedural history of this case and the details of Hamm’s claims are

well known to the parties, set forth in the District Court’s thorough opinion, and need not

be discussed at length. Briefly, Hamm argued in his complaint that he was being

subjected to involuntary servitude because he was incarcerated without being duly

convicted of a crime. The Magistrate Judge recommended that summary judgment be

granted in favor of the appellees. The District Court adopted the Report &

Recommendation and entered judgment against Hamm. Hamm filed a timely notice of

appeal, and we have jurisdiction under 28 U.S.C. § 1291.

              Hamm argues in his brief that he has not been duly convicted of a crime.

His argument is without merit. He contends that his convictions were vacated by the state

court. See Commonwealth v. Hamm, 378 A.2d 1219 (Pa. 1977). However, he ignores

the fact that his life sentences for two counts of first-degree murder were reimposed on

remand and affirmed by the Pennsylvania Supreme Court. Commonwealth v. Hamm, 425

A.2d 744 (1981).

              Accordingly, we will affirm the District Court’s October 30, 2009,

judgment. Appellant’s motion for a temporary restraining order is denied.




                                             2